Citation Nr: 1014624	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-31 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for asbestos-related 
pleural disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1945 to September 
1949.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was subsequently transferred to 
the RO in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010.  A 
transcript of this proceeding is associated with the claims 
file.

The issue of entitlement to service connection for bronchial 
asthma and reactive airway disease has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Asbestos-related pleural disease is currently manifested by 
an FVC of 75.1 percent and a DLCO (SB) of 76 percent 
predicted, post-drug or inhalation therapy.


CONCLUSION OF LAW

The criteria for a 10 percent rating, and no higher, for 
asbestos-related pleural disease have been met.  38 U.S.C.A. 
§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.6, 4.97, Diagnostic Code (DC) 6833 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that asbestos-
related pleural disease is more disabling than currently 
evaluated.  He also claims that his asbestos disease has 
resulted in bronchial asthma and reactive airway disease.  As 
set forth in the introduction to this decision, this issue 
has not been prepared for appellate review and is referred 
back to the AOJ. 

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1 (2009); Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

Asbestos-related pleural disease is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.97, DC 6833.  
Under DC 6833, a 10 percent disability rating is warranted 
for asbestosis for Forced Vital Capacity (FVC) in 1 second of 
75 to 80 percent predicted, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 66 to 80 percent predicted.  

A 30 percent rating is warranted for FVC of 65 to 74 percent, 
or a DLCO (SB) of 56 to 65 percent predicted.  A 60 percent 
evaluation requires FVC of 50 to 64 percent predicted, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  

A 100 percent evaluation requires demonstrated evidence of an 
FVC of less than 50 percent of predicted value, or; DLCO (SB) 
of less than 40 percent of predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiac or respiratory limitation, or; cor pulmonale (right 
heart failure) or pulmonary hypertension, or; requires 
outpatient oxygen therapy.

A brief review of the history of this appeal is as follows.  
The Veteran submitted his original claim for service 
connection for asbestosis in August 2006.  At the time of his 
application, he submitted a private chest X-ray report dated 
in May 2006 showing a diagnosis of calcific pleural disease.  

The Veteran was afforded a VA examination in April 2007, 
which showed an impression of bronchial asthma and status 
post asbestos exposure with pleural disease.  The examiner 
indicated that the Veteran did not have pulmonary asbestosis 
and also indicated that DLCO should be considered for 
asbestosis disability only.  Pulmonary function tests (PFTs) 
revealed a post-bronchodilator FVC of 75.1 and a DLCO of 
82.7.  

By rating decision dated in July 2007 the RO noted that the 
Veteran was exposed to asbestos while working as a 
boiler/engineer in the Navy on the U.S.S. Malabar AF-37 from 
1945 to 1949, and granted service connection for asbestos 
related pleural disease, assigning a noncompensable 
disability rating effective in August 2006.        

In December 2008, the Veteran submitted a claim for an 
increased rating for his asbestos-related pleural disease.  
He was afforded a VA examination in December 2008.  The 
impression was bronchial asthma, mild to moderate functional 
impairment and pleural plaques with no symptoms, no evidence 
of interstitial lung disease or pulmonary asbestosis, and no 
functional impairment from pleural plaques or asbestosis.  
PFTs revealed a mild restrictive defect.

VA outpatient treatment records dated from January 2009 to 
March 2009 showed treatment for respiratory problems, and a 
January 2009 PFT showed what appeared to be an FVC of 85.7 
post-bronchodilator and DLCO-SB of 76.0 post-bronchodilator.

Also of record are statements from Dr. J.T. dated in March 
2009 and August 2009.  In the March 2009 statement, Dr. J.T. 
related the Veteran's current breathing problems to his in-
service asbestos exposure, and in an August 2009 statement 
Dr. J.T. noted that he had been treating the Veteran for 
reactive airway disease since 1996 and opined that this was 
directly related to asbestosis.  Also, an August 2009 report 
notes that the Veteran attempted follow-up PFT but was unable 
to technically perform the test.  

During the January 2010 hearing the Veteran testified that he 
experiences several attacks where he cannot breathe and 
requires the use of an inhaler and various medications.  

Given the above evidence, the Board finds that the Veteran 
meets the criteria for a 10 percent disability rating, but no 
higher, under DC 6833.  Significantly, an April 2007 PFT 
showed a post-bronchodilator FVC of 75.1 and a January 2009 
PFT showed a DLCO-SB of 76.  These findings indicate that a 
10 percent disability rating is warranted.    

As for the potential for an even higher rating, the Board 
notes that PFTs dated in April 2007, December 2008, and 
January 2009 showed FVCs consistently greater than 74 percent 
predicted, post-drug or inhalation therapy.  Similarly, all 
of the DLCO(SB) readings have been well-above 65 percent.  
There is no evidence of maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit), or other 
symptoms such as cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, an episode of 
respiratory failure, or oxygen therapy.

While it appears that follow-up PFTs were attempted in August 
2009, at which time the Veteran was unable to perform, such 
findings are essential in applying the rating criteria.  As 
such, remand for another VA examination would be unnecessary.  

Given that all of the pertinent pulmonary function testing 
results fall within the 10 percent schedular criteria, a 
higher rating in excess of 10 percent for service-connected 
asbestosis is not warranted during any portion of the appeal 
period.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

 Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

 In this case, the record reflects that the Veteran has not 
required frequent, or indeed any, hospitalization for his 
asbestosis-related pleural disease and that the 
manifestations of the disability are not in excess of those 
contemplated by the assigned rating.  It appears that he 
retired from his job as an engineer due to his age and not 
due to his asbestosis-related pleural disease.  

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2008, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in the same letter.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claim has been denied.
 
Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO obtained service treatment records, assisted 
the Veteran in obtaining evidence, afforded him physical 
examinations, obtained medical opinions as to the etiology 
and severity of his disability, and afforded him the 
opportunity to give testimony before the Board.  

All known and available records relevant to the issue on 
appeal have been obtained and associated with the claims 
file; and the Veteran has not contended otherwise.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 10 percent rating, and no higher, for asbestos-related 
pleural disease is granted, subject to the laws and 
regulations governing the award of benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


